Opinion issued November 24, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00771-CV
                            ———————————
       IN RE STROUHAL TIRE RECAPPING PLANT, LTD., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On November 10, 2020, relator, Strouhal Tire Recapping Plant, Ltd., filed a

petition for writ of mandamus, seeking to have this Court reverse the trial court’s

order that denied relator’s motion for a continuance.1 Two days after filing the

petition, relator filed an unopposed motion to dismiss.


1
      The underlying case is Daniel Cepeda and Alma Deleon v. The Goodyear Tire &
      Rubber Company, Michelin Retread Technologies, Inc., and Strouhal Tire
      Recapping Plant, Ltd., cause number 2016-03071, pending in the 334th District
      Court of Harris County, Texas, the Honorable Steven Kirkland presiding.
      Accordingly, we grant relator’s motion and dismiss the petition for writ of

mandamus. We dismiss all other pending motions as moot.



                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Lloyd and Kelly.




                                        2